DETAILED ACTION
	This action is in response to after final amendments filed 7/28/2021. Claims 1-20 are pending with independent claims 1, 8 and 15 having been amended.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Terminal Disclaimer
The terminal disclaimer filed 1/26/2021 has been approved therefore the nonstatutory double patenting of claims 1-20 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not show with respect to independent claims 1, 8 and 15 “display detail information for a latest event among the first event, the second event and the third event on the display in response to the motion sensor recognizing a predetermined motion of the portable device within a predetermined period of time based on when the notification information is transmitted to the smart watch, wherein the detail information includes at least one of contents of a message, contents of a mail, caller information or contents of a schedule, and display occurrence information for the first event, the second event and the third event in response to the motion sensor recognizing the predetermined motion of the portable device after the predetermined period” with the other limitations of the claim.


Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571 -270-1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to. 5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492